   Case: 4:21-cv-00167-SPM Doc. #: 7 Filed: 04/09/21 Page: 1 of 2 PageID #: 42




                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MISSOURI
                                     EASTERN DIVISION

LAVANTE BEY,                                      )
                                                  )
                 Plaintiff,                       )
                                                  )
       v.                                         )           No. 4:21-cv-167-SPM
                                                  )
STATE, et al.,                                    )
                                                  )
                 Defendants.                      )

                                 MEMORANDUM AND ORDER

       This matter is before the Court upon its own motion. On March 9, 2021, mail that this

Court sent to self-represented plaintiff LaVante Bey was returned without a forwarding address,

and plaintiff has not notified the Court of any change in his address. According to the Local Rules

of this Court, a self-represented party is required to promptly notify the Clerk of any change in his

address or telephone number. E.D.Mo. L.R. 2.06(B). “If any mail to a self-represented plaintiff or

petitioner is returned to the Court without a forwarding address and the self-represented plaintiff

or petitioner does not notify the Court of the change of address within thirty (30) days, the Court

may, without further notice, dismiss the action without prejudice.” Id.

        In this case, more than thirty days have passed since the mail was returned, and plaintiff

has not notified the Court of a change of address. The Court will therefore dismiss this action,

without prejudice, pursuant to Local Rule 2.06(B). This dismissal will not count as a “strike” for

purposes of 28 U.S.C. § 1915(g).

       Accordingly,

       IT IS HEREBY ORDERED that this action is DISMISSED without prejudice. A

separate order of dismissal will be entered herewith.
  Case: 4:21-cv-00167-SPM Doc. #: 7 Filed: 04/09/21 Page: 2 of 2 PageID #: 43




      IT IS FURTHER ORDERED that plaintiff’s motion for leave to proceed in forma

pauperis (ECF No. 2) is DENIED as moot.

      Dated this 9th day of April, 2021.



                                           /s/ Jean C. Hamilton
                                           JEAN C. HAMILTON
                                           UNITED STATES DISTRICT JUDGE




                                           2
